Bleckley, Chief Justice.
TJuder the evidence in the record, the trial of this case in the court below had an improper result. The machinery was purchased at the price of $600.00, and *537by the undisputed testimony, an expenditure of $50.00 would be sufficient to repair it and make it perform good work. It is therefore not worthless so as to entitle the purchaser to keep' it without paying for it, although in its present condition it may be inefficient, and if left in that condition always, would be worthless. Granting that there was no substantial error committed by the court in its charge to the jury, or otherwise during the progress of the trial, the verdict is not sustainable, and a new trial should be had for that reason. The court erred in not granting it.

Judgment reversed.